        Case 3:17-md-02801-JD Document 723 Filed 07/02/19 Page 1 of 5


 1   Sean P. Rodriguez (CA SBN 262437)                 Philip J. Iovieno (pro hac vice)
     srodriguez@bsfllp.com                             piovieno@bsfllp.com
 2   BOIES SCHILLER FLEXNER LLP                        Anne M. Nardacci (pro hac vice)
     1999 Harrison Street, Suite 900                   anardacci@bsfllp.com
 3   Oakland, CA 94612                                 BOIES SCHILLER FLEXNER LLP
     Tel: (510) 874-1000; Fax: (510) 574-1460          30 South Pearl Street, 11th Floor
 4                                                     Albany, NY 12207
     Stuart H. Singer (pro hac vice)                   Tel: (518) 434-0600; Fax: (202) 237-6131
 5   ssinger@bsfllp.com
     Meredith L. Schultz (pro hac vice)                William A. Isaacson (pro hac vice)
 6   mschultz@bsfllp.com                               wisaacson@bsfllp.com
     Pascual Oliu (pro hac vice)                       Kyle Smith (pro hac vice)
 7   poliu@bsfllp.com                                  ksmith@bsfllp.com
     Corey P. Gray (pro hac vice)                      BOIES SCHILLER FLEXNER LLP
 8   cgray@bsfllp.com                                  1401 New York Ave., NW
     BOIES SCHILLER FLEXNER LLP                        Washington, DC 20005
 9   401 East Las Olas Blvd., Suite 1200               Tel: (202) 237-2727; Fax: (202) 237-6131
     Fort Lauderdale, FL 33301
10   Tel: (954) 356-0011; Fax: (954) 356-0022

11   Attorneys for Plaintiff Arrow Electronics, Inc.

12                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
13                              SAN FRANCISCO DIVISION
14
     ARROW ELECTRONICS, INC.,                          Case Nos. 3:17-md-02801-JD
15                                                               3:18-cv-02657-JD
16                  Plaintiff,

17          v.

18   ELNA CO., LTD.; ELNA AMERICA INC.;       STIPULATION AND [PROPOSED]
     MATSUO ELECTRIC CO., LTD.; TOSHIN        ORDER OF DISMISSAL
19   KOGYO., LTD.; OKAYA ELECTRIC
20   INDUSTRIES CO., LTD.; OKAYA ELECTRIC
     AMERICA INC.; TAITSU CORPORATION;
21   TAITSU AMERICA, INC.; SHINYEI KAISHA;
     SHINYEI TECHNOLOGY CO., LTD.; SHINYEI
22   CAPACITOR CO., LTD.; SHINYEI
     CORPORATION OF AMERICA, INC.;
23   NITSUKO ELECTRONICS CORPORATION;
24   NISSEI ELECTRIC CO., LTD.; SHIZUKI
     ELECTRIC CO., INC.; SOSHIN ELECTRIC CO.,
25   LTD.; SOSHIN ELECTRONICS OF AMERICA,
     INC.; NIPPON CHEMI-CON CORPORATION;
26   and UNITED CHEMI-CON, INC.,
27
                    Defendants.
28
                        STIPULATION AND [PROPOSED] ORDER OF DISMISSAL
                                    Case Nos. 3:17-md-02801-JD
                                         3:18-cv-02657-JD
        Case 3:17-md-02801-JD Document 723 Filed 07/02/19 Page 2 of 5


 1          Plaintiff Arrow Electronics, Inc. (“Arrow”) and Defendant Shizuki Electric Co., Inc.

 2   (“Shizuki”) pursuant to Rule 41(a)(2) of the Federal Rules of Civil Procedure hereby stipulate to

 3   the dismissal of the present action with prejudice and state as follows:

 4          1.      Arrow and Shizuki seek the dismissal of this action against Shizuki with

 5   prejudice.

 6          2.      Arrow and Shizuki agree that each party shall bear its own costs and attorneys’

 7   fees in connection with these actions.

 8          3.      This stipulation does not affect the rights or claims of Arrow against any other

 9   defendant or alleged co-conspirator in this litigation.

10          WHEREFORE, the parties respectfully request that this Court issue an Order of Dismissal

11   against Shizuki only.

12          IT IS SO STIPULATED

13   DATED: July 2, 2019.

14

15    By:/s/ Meredith Schultz                          By:/s/ Allison Ann Davis
      Stuart H. Singer (Admitted Pro Hac Vice)         Allison A. Davis (State Bar No. 139203)
16                                                     Sanjay M. Nangia (State Bar No. 264986)
      Meredith Schultz (Admitted Pro Hac Vice)
17    Pascual Oliu (Admitted Pro Hac Vice)             DAVIS WRIGHT TREMAINE LLP
      Corey P. Gray (Admitted Pro Hac Vice)            505 Montgomery Street, St. 800
18    BOIES SCHILLER FLEXNER LLP                       San Francisco, CA 94111-6538
      401 East Las Olas Blvd.                          Telephone: (415) 276-6580
19    Suite 1200                                       Facsimile: (415) 276-6599
      Fort Lauderdale, FL 33301                        allisondavis@dwt.com;
20                                                     sanjaynangia@dwt.com
      Telephone: (954) 356-0011
21    Facsimile: (954) 356-0022
      Email: ssinger@bsfllp.com                        Attorneys for Defendant
22           mschultz@bsfllp.com                       Shizuki Electric Co., Inc.
             poliu@bsfllp.com
23

24    Philip J. Iovieno (Admitted Pro Hac Vice)
      Anne M. Nardacci (Admitted Pro Hac
25      Vice)
      BOIES SCHILLER FLEXNER LLP
26    30 South Pearl Street, 11th Floor
      Albany, NY 12207
27    Telephone: (518) 434-0600
28
                        STIPULATION AND [PROPOSED] ORDER OF DISMISSAL
                                    Case Nos. 3:17-md-02801-JD
                                         3:18-cv-02657-JD
       Case 3:17-md-02801-JD Document 723 Filed 07/02/19 Page 3 of 5

     Facsimile: (518) 434-0665
 1   Email: piovieno@bsfllp.com
 2          anardacci@bsfllp.com

 3   William A. Isaacson (Admitted Pro Hac
      Vice)
 4   Kyle Smith (Admitted Pro Hac Vice)
     BOIES SCHILLER FLEXNER LLP
 5   1401 New York Ave., NW
 6   Washington, DC 20005
     Telephone: (202) 237-2727
 7   Facsimile: (202) 237-6131
     Email: wisaacson@bsfllp.com
 8          ksmith@bsfllp.com
 9
     Attorneys for Plaintiff, Arrow Electronics,
10   Inc.

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                      STIPULATION AND [PROPOSED] ORDER OF DISMISSAL
                                  Case Nos. 3:17-md-02801-JD
                                       3:18-cv-02657-JD
        Case 3:17-md-02801-JD Document 723 Filed 07/02/19 Page 4 of 5


 1                                      ECF ATTESTATION

 2          I, Meredith Schultz, an ECF User whose ID and Password are being used to file the

 3   STIPULATION AND [PROPOSED] ORDER OF DISMISSAL.

 4          In compliance with Civil Local Rule 5-1, I hereby attest that counsel for Shizuki has

 5   concurred in this filing.

 6

 7   DATED: July 2, 2019.

 8

 9                                                       By:    /s/ Meredith Schultz
                                                                Meredith Schultz
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                        STIPULATION AND [PROPOSED] ORDER OF DISMISSAL
                                    Case Nos. 3:17-md-02801-JD
                                         3:18-cv-02657-JD
        Case 3:17-md-02801-JD Document 723 Filed 07/02/19 Page 5 of 5


 1   PURSUANT TO STIPULATION, IT IS SO ORDERED.

 2

 3   Dated: _______ day of ______, 2019.       _______________________________
                                               UNITED STATES DISTRICT JUDGE
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                      STIPULATION AND [PROPOSED] ORDER OF DISMISSAL
                                  Case Nos. 3:17-md-02801-JD
                                       3:18-cv-02657-JD
